RESOLUCIÓN
Mediante opinión y sentencia anulamos la Orden emi-tida por el tribunal de instancia que había rehusado remitir el presente pleito para vista al panel de arbitraje dispuesto por los Arts. 41.100 a 41.130 del Código de Seguros de Puerto Rico, 26 L.P.R.A. sees. 4110 a 4113. Enríquez Pérez v. Fernández, 108 D.P.R. 674 (1979).
Nuestra decisión de entonces se fundó en una interpre-tación literal de dichos artículos. No resolvimos ni adju-dicamos controversia alguna relativa a la constitucionali-dad de dicho panel. Tan solo concluimos que a tenor con el texto de la ley, un juez no tenía discreción para retener un caso de impericia profesional médica, y no remitirlo al panel, aunque tal cosa dilatara la resolución del pleito. Enríquez Pérez v. Fernández, supra, a la pág. 679.
En su moción de reconsideración la parte recurrida, entre otras cosas, impugna la constitucionalidad del esta-tuto. En vista precisamente de que en Vélez Ruiz v. E.L.A., 111 D.P.R. 752 (1981), resuelto el 16 de noviembr de 1981, resolvimos que las disposiciones de los referidos artículos del Código de Seguros relativos al esquema del panel de arbitraje son inconstitucionales, por la presente se deja sin efecto nuestra opinión y sentencia de 9 de mayo de 1979 y en su lugar se decreta la validez y procedencia de la orden recurrida.
Lo acordó el Tribunal y certifica la señora Secretaria. El Juez Asociado Señor Díaz Cruz disiente por los funda-mentos de su disenso en Vélez Ruiz v. E.L.A., supra, pág. 763 et seq. El Juez Asociado Señor Negrón García no intervino.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria